UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7550


GARY LAVERNE LYNCH,

                       Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-hc-02013-D)


Submitted:   March 17, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Laverne Lynch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gary    Laverne    Lynch       appeals    the    district      court’s     order

dismissing    his      complaint       seeking       to   file     a     “permissive

counterclaim.”         We    have    reviewed      the    record       and   find    no

reversible    error.        Accordingly,      we   deny   leave    to    proceed    in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.         Lynch v. United States, No. 5:14-hc-02013-D

(E.D.N.C. Oct. 2, 2014).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and    argument     would      not    aid   the

decisional process.



                                                                             DISMISSED




                                         2